COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00187-CV


IN THE INTEREST OF A.M., A
CHILD


                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-100823-14

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellants R.F. and O.F. filed a notice of appeal seeking to challenge an

order signed by the trial court on June 4, 2015, that denied their motion to

dismiss. On June 22, 2015, we notified Appellants that the appeal appeared to

be premature because there was no final judgment or order subject to appeal.

See Tex. R. App. P. 26.1. We gave Appellants twenty days to furnish the court

with a signed copy of the order that they seek to appeal, and we stated that the


      1
      See Tex. R. App. P. 47.4.
appeal would be dismissed for want of jurisdiction if they did not do so.

Appellants filed a response, but it does not contain a signed copy of the order

that they seek to appeal.2    Accordingly, we dismiss this appeal for want of

jurisdiction.   See Tex. R. App. P. 42.3(a), 43.2(f); Robertson v. Beadles,

Newman, & Lawler, P.C., No. 02-08-00382-CV, 2009 WL 51034, at *1 (Tex.

App.—Fort Worth Jan. 8, 2009, no pet.) (mem. op.) (holding same).

                                                 PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: July 30, 2015




       2
        Appellants contend that the order is attached as Exhibit A to their
response, but the only document attached as Exhibit A is a docket sheet from the
trial court, nor is the order included in the other documents attached to the
response.

                                       2